Citation Nr: 0421595	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right elbow disorder.


REPRESENTATION

Appellant represented by:	(to be clarified) 


WITNESSES AT HEARING ON APPEAL

Veteran, son, and friend



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In response to a July 13, 2004 motion filed by the Disabled 
American Veterans, this appeal has been advanced on the 
docket as good or sufficient cause has been shown.  38 C.F.R. 
§ 20.900(c) (2003).  Accordingly, it appears that the 
Disabled American Veterans has been designated by the veteran 
to represent him in his claims before the VA.  The claims 
folder, however, still contains a designation (VA Form 23-22) 
appointing the California Department of Veterans Affairs as 
his representative.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  By an unappealed October 1996 decision, the Board denied 
service connection for a right shoulder disorder and right 
elbow disorder.  

2.  By an unappealed April 1997 rating decision, the RO found 
that the veteran had not submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
right elbow disorder. 

3.  Evidence received subsequent to the October 1996 Board 
decision and April 1997 RO rating decision is so significant 
that it must be considered in order to fairly decide the 
merits of the claims for service connection of a right 
shoulder disorder and right elbow disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for a right shoulder disorder is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7104(b), 7266 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.159, 20.1100 (2003).

2.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for a right elbow disorder is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.159, 20.302, 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that the 
RO provided the veteran with a copy of the January 2002 
rating decision and June 2002 Statement of the Case (SOC), 
which together provided the veteran with notice as to the 
evidence needed to reopen his claims and the reasons for the 
denial of his claims on the merits.  The SOC provided the 
veteran with notice of laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA. 

The Board notes that the definition of "new and material 
evidence" was revised in August 2001 to require that the 
newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  As the veteran applied to 
reopen his claim in February 2001, the old definition is 
applicable to his claim.  While the SOC cited the new 
regulation on new and material evidence claims, the rating 
decision and the SOC show that the RO appropriately applied 
the old definition of what constitutes new and material 
evidence. 

Lastly, in correspondence dated in March 2001, the RO advised 
the veteran of the delegation of responsibility between VA 
and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (b)(1) (2003); 
Pelegrini v. Principi, No. 01-944 (Vet. App. June 24, 2004).  
Nevertheless, VA asked the veteran for all the information 
and evidence necessary to substantiate the claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  The 
Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.   

The RO obtained VA treatment records and the veteran 
submitted medical evidence.  The veteran was afforded a 
personal travel board hearing before the undersigned Veterans 
Law Judge in August 2003.  The requirements under the law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  

A review of the claims file reveals that the veteran's 
original claim for service connection of a "right arm" 
disorder was denied by the RO in a June 1972 rating decision.  
In a letter dated in July 1972, the RO advised the veteran of 
the denial of service connection and notified the veteran of 
his appellate rights.  The RO mailed a copy of the decision 
to the veteran in July 1972.  The veteran, however, did not 
appeal the decision and it became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  In 
an April 1993 rating decision, the RO declined to reopen the 
previously disallowed claim for service connection of a right 
arm disorder and also denied claims for service connection of 
a right shoulder disorder and right elbow disorder.  The 
veteran perfected an appeal on these issues to the Board.  In 
an October 1996 decision, the Board decided that the veteran 
had not submitted new and material evidence to reopen the 
claim for service connection for a right arm disorder.  The 
Board also denied service connection for a right elbow 
disorder and found that the veteran's claim for service 
connection of a right shoulder disorder was not well 
grounded.  The veteran was notified of this decision and his 
appellate rights, but he did not appeal the decision to the 
United States Court of Appeals for Veterans Claims and it 
became final.  38 U.S.C.A. §§ 7104(b), 7266 (West 2002); 38 
C.F.R. § 20.1100 (2003).   In an April 1997 rating decision, 
the RO declined to reopen the previously disallowed claim for 
service connection of a right elbow disorder.  The veteran 
was notified of this decision and his appellate rights, but 
he did not appeal the decision and it became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  As previously noted, the veteran filed a claim to 
reopen the previously disallowed claims for service 
connection of  right shoulder and right elbow disorders in 
February 2001.

Evidence associated with the claims file prior to the Board's 
October 1996 decision follows.  

Service medical records showed that no right shoulder or 
right elbow disorder was identified at the veteran's service 
enlistment examination conducted in February 1958.  A July 
1958 record noted that the veteran reported that he fractured 
his right elbow six years prior with resulting deformity and 
loss of strength.  At that time, he complained of an aching 
sensation at the "MOC."  The physical examination revealed 
medial deviation of the forearm and elbow with limited 
extension and strength.  The service examiner diagnosed 
malunion.  A July 1958 radiographic report revealed an old, 
healed supracondylar fracture of the humerus and a healed 
capitellum with some downward displacement.  Another July 
1958 record noted that the veteran complained that his arms 
ached, among other complaints.  No relevant diagnosis was 
provided.  An August 1958 clinical record noted that the 
veteran reported the history of the right elbow injury, which 
required casting.  The veteran further reported that 
following removal of the cast, he noted a loss in the ability 
to fully rotate the arm as well as a deformity.  Since the 
injury, he had also noted pain in both the wrist and elbow 
associated with lifting weights in excess of ten pounds, and 
he noted pain in performing duties requiring pronation or 
supination of his wrist.  The service examiner diagnosed 
malunion, fracture, neck of radius, right, incurred at age 
sixteen, manifested by a 25 degrees varus angle of the elbow, 
a limitation of pronation to 60 degrees (normal 90 degrees), 
and supination to 50 degrees (normal 90 degrees), and pain 
over the distal end of the ulna when performing duties 
requiring rotation of the forearm.  The August 1958 Medical 
Board Report noted the same diagnosis and recommended the 
veteran's discharge from service.  

Service personnel records were associated with the claims 
file.  

A private treatment record dated in May 1981 noted that the 
veteran had a stocking-glove type of hypesthesia of the right 
arm, but the reflexes and "everything else" seemed normal.  
The physician noted that the veteran had an old deformity of 
the right elbow and wrist from childhood trauma.  A x-ray of 
the right elbow showed evidence of old fractures and a 
deformity; a x-ray of the right wrist showed disassociation 
of the distal radial ulnar articulation and an old fracture.  

A Social Security Administration (SSA) determination noted 
that the veteran was disabled on account of decreased 
strength in the lower extremities, a significant drinking 
problem, and serious personality disorders.  

VA treatment records dated from May 1988 to December 1992 
were absent any relevant complaints or findings.

The veteran presented testimony at a local hearing before a 
Hearing Officer of the RO in February 1994.  He reported that 
he broke his "right arm" when he was six years old.  He 
testified that he had no problems with his right arm prior to 
service.  He indicated that he had problems during basic 
training during maneuvers involving machine guns and crawling 
on his elbows on uneven ground.  He maintained that his arm 
was treated with medication and a sling.  He also indicated 
that his service duties of buffing the floors caused his 
elbow to swell and the pain radiated into his shoulder.  He 
testified that after service he applied to the Los Angeles 
Police Department Academy, but he was not able to pass the 
physical portion of the examination on account of his right 
arm.  Thereafter, he found work with Western Carloading, but 
he was not able to work full time because of pain and 
swelling in his arm; he was terminated.  He reported that he 
was currently taking medication.  The veteran apparently 
reinjured his arm in 1972 and in 1981, when he worked as a 
bus driver.  He testified that he often missed work on 
account of swelling in his right arm from turning the 
steering wheel of the bus.  

The veteran presented testimony at a travel board hearing in 
July 1996 that was similar to testimony presented at the RO 
hearing in February 1994.  He clarified that he believed that 
the rigors of basic training aggravated his pre-existing 
"right arm" disorder.  He indicated that there were no 
medical records of treatment from 1958 to 1981.  He reported 
that he had been in receipt of disability benefits from the 
SSA since 1990, retroactive to 1988.  

The October 1996 Board decision shows that the Board denied 
service connection for a right elbow disorder on the basis 
that the veteran clearly had a right elbow disorder prior to 
service and the right elbow disorder did not increase in 
pathology coincident with service.  The Board also decided 
that the veteran had not submitted any competent evidence 
that linked a right shoulder disability to a disease or 
injury of service origin to sufficiently well ground the 
claim. 

Evidence associated with the claims file prior to the RO's 
April 1997 rating decision includes the foregoing discussed 
evidence as well as the following.  

In a February 1997 statement, the veteran's son reported that 
the veteran hurt his right arm at the age of six.

The complete Notice of Favorable Decision from the SSA, which 
contained the information noted above, was associated in the 
claims file. 

Private treatment records from Drs. J.A.A., T.J., and J.S.S., 
dated from April 1987 to October 1988 noted no relevant 
complaints or findings.

The April 1997 rating decision shows that the RO declined to 
reopen the claim because he found that the evidence submitted 
was duplicative, irrelevant, or not material in providing a 
new factual basis on which to reopen the claim.

Evidence associated with the claims file since the Board's 
October 1996 decision includes the veteran's son's statement, 
Notice of Favorable Decision from the SSA, and Drs. J.A.A., 
T.J., and J.S.S.'s private treatment records as well as the 
following evidence. Evidence associated with the claims file 
since the RO's April 1997 rating decision also follows.  

An Award Certificate dated in September 1990 from the SSA has 
been associated with the claims file.  A record dated in May 
2002 noted that the veteran was still in receipt of SSA 
benefits.  

In a January 2001 report, Dr. J.S.S. noted a diagnosis of 
traumatic arthritis of the right elbow.  

New VA treatment records dated from March 1988 to February 
2002 note complaints of swelling in the right elbow in March 
1988 and weakness in the right arm in May 1988.  The 
examiners diagnosed arthritis and right elbow sprain.  An 
August 2001 record noted an impression that the veteran 
sustained trauma to the right shoulder that might have had 
some initial axillary nerve injury that for the most part had 
resolved.  The active problem list noted rotator cuff sprain 
or strain.  A December 2001 record described the shoulder 
injury had been a recent one.  

In an April 2002 report, Dr. J.S.S. noted diagnoses of 
traumatic arthritis of the right elbow and chronic traumatic 
strain/bursitis, right shoulder.  

The veteran presented testimony at a travel board hearing in 
August 2003 that was
similar to testimony presented at the travel board hearing 
held in July 1996 and the RO hearing held in February 1994.

The Board notes that it reviewed letters from Drs. A.A. and 
D.L. dated in January 2003 and November 2003, respectively, 
submitted in connection with an unrelated matter.  

Of the newly submitted evidence, the Board finds that Dr. 
J.S.S.'s January 2001 and April 2002 reports and the VA 
treatment records constitute new and material evidence as 
they bear directly and substantially on the question of the 
level of severity of the veteran's reportedly pre-existing 
"right arm" disability after his discharge from service as 
compared to the condition of the arm during service.  The 
Board emphasizes that under the old definition of new and 
material evidence (applicable to the veteran's claims), the 
veteran need not present new and material evidence that will 
change the outcome of the decision.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Rather, the veteran need only present 
new and material evidence that ought to be considered in 
order to fairly decide the merits of the claim.  Id.  These 
data along with the veteran's testimony probably does serve 
to create a "more complete picture of the circumstances 
surrounding the origin" of the veteran's disability.  
Applying this highly liberal standard, the Board finds that 
the cited evidence is new and material.  38 C.F.R. § 3.156 
(2001).  

Accordingly, having determined that new and material evidence 
has been submitted, the claims are reopened.  The Board will 
defer disposition of the merits of the veteran's claims until 
additional development is completed.  The veteran shall be 
provided with a VA examination and a medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right shoulder 
disorder is reopened, and to this extent the claim is 
granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right elbow disorder 
is reopened, and to this extent the claim is granted.


REMAND

The case is REMANDED to the RO for the following action:

1.  The RO should afford the veteran an 
appropriate medical examination to 
ascertain the identity and etiology of 
any right shoulder disorder and right 
elbow disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims and offer an opinion as to the 
following:  did the veteran clearly and 
unmistakably enter service with a pre-
existing right elbow disorder and right 
shoulder disorder, and if so, what was 
the nature of the disorder; (ii) if the 
veteran clearly and unmistakably entered 
service with a pre-existing right elbow 
disorder and right shoulder disorder, was 
there an increase in service 
symptomatology, and if so, did that 
increase represent a chronic worsening or 
clearly and mistakably represent the 
natural progression of the disorder; and 
(iii) if the veteran did not clearly and 
unmistakably enter service with a pre-
existing right elbow disorder and right 
shoulder disorder is any currently 
diagnosed right elbow disorder and right 
shoulder disorder related to any 
symptomatology shown during service?  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

2.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 






The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



